DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claim 17 is objected to because of the following informalities: In claim 17, line 14, “processing device receive a message” should be changed to “processing device; receiving a message”. Appropriate correction is required.

3. 	On pgs. 11-12 of Applicant’s Response, applicant argues that the added features above recites both "a normal message" and "integrated message" and the specific determination based in the message integration instruction. For example, paragraph [0075] of Mitsunobu states "determine the number of commit control messages to be transmitted and received collectively depending on frequency of transmission and reception of the commit control message". However, the frequency of transmission and reception of the control message is different from the noted features.

 	Examiner respectfully disagrees with applicant’s argument. 

wherein, based on the frequency of transmission being very high (~compared to reception), just one commit control message (~single normal message) can be transmitted (~high frequency transmission (~compared to reception) empties the buffer very fast before the buffer can fill up) and 
wherein, based on the frequency of transmission being very low (~compared to reception), a large number of (~plurality of) commit control messages (~integrated message) are transmitted (~low frequency transmission empties the buffer slowly and can accumulate large amount of the commit control messages in the buffer before needing to empty the buffer by transmitting the commit control messages).

 	Furthermore, Mitsunobu states in par. 77, “at the TM of each node, the transmission buffer management unit 3446 starts time monitoring when a first commit control message (~a single normal message) is stored in the transmission buffer 348 for a certain node. Here, when a certain period of time has elapsed, the transmission buffer managing unit collectively transmits all the commit control messages stored in the transmission buffer to the node. On the other hand, if the transmission buffer becomes full before the predetermined time elapses, all the commit control messages stored in the transmission buffer are collectively transmitted to the node”, 
wherein, if the certain period of time elapses with just the first commit control (~single normal message) stored, just one first commit control message (~single normal message) is transmitted and 
wherein, if the certain period of time does not elapse before the transmission buffer becomes full, a plurality of commit control messages (~integrated message) are transmitted.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 3, 6-9, 11, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsunobu (“Distributed Transaction Processing System”, Hitachi Ltd., JP07282011A, pub. date 10-27-1995).

Regarding claim 1, Mitsunobu teaches an information processing device ([0018], “transaction processing system of an individual node generally has means for processing the TBR (~transaction branch processed by a transaction processing system of an individual node)”) comprising: 
a memory ([0028], “distributed transaction processing system of the present invention includes means for storing the commit control message for the node in the commit control message for the node when the commit control message to be transmitted to the other node is generated in the transaction processing system of the individual node”): and  
a processor coupled to the memory and configured ([0018], “transaction processing system of an individual node generally has means for processing the TBR (~transaction branch processed by a transaction processing system of an individual node)”) to: 
perform transmission and reception of messages via which a plurality of services coordinate with each other in a message control system ([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”), 
integrate a plurality of messages into a first message, based on relationships between message transmission and message reception caused by the plurality of services ([0075], “TM (~transaction processing system including a TBR (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception (~relationships between message transmissions and message receptions) of the commit control message between the TM (~transaction processing system including a TBR  (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) and the other TM (~transaction processing system including a TBR (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers)”; [0064], “transmitted and received collectively between the 2 nodes”; [0030], “collectively sending a message as a message to a transaction (~service) processing system of an individual node to a node”; [0039], “between node A 21 and node C 3, a commit control message for each pair of TBR (~transaction branch processed by a transaction processing system of an individual node) 161, TBR 162, TBR161, TBR 163, TBR 166, and TBR 167 may be transmitted and received collectively”, wherein each transaction branch can process plurality of transactions (~services); [0064], “commit control messages for multiple TBR, i.e., commit control messages that a plurality of TBR processing processes can be transmitted and received collectively between the 2 nodes”; [0047], “TM of node A 320 attempts to send a commit control message to node B 322, node C 324, and node D 326, there will be a transmit buffer for node B, a transmit buffer for node C, and a transmit buffer for node D at the TM of node A”; [0046], “TBR processing unit has a plurality of TBR processing processes 3402”; [0040], TBR161, TBR162, TBR163, and a TBR166, TBR167 belong to different GTR (~global transaction); [0017], “plurality of messages exist at different nodes and each of them transmits / receives a message to / from each other via the communication control system of its own node”), and 
transmit the first message to another information processing device in the message control system ([0034], “transaction processing system to collectively transmit multiple commit control messages (~including the first message) for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node (~another information processing device) can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively, it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR (~transaction branch processed by a transaction processing system of an individual node)”), 
([0035], “in a distributed transaction processing system, a transaction processing system of an individual node (~another information processing device) can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively (~receive a second message), it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR (~transaction branch processed by a transaction processing system of an individual node)”), and 
decompose the received second message into messages including a third message ([0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively (~received second message), it can decompose into a plurality of original commitment control messages (~decompose the received second message into messages including a third message), and each commitment control message can perform processing according to the commitment control message concerned about the target TBR”), 
wherein the processor further integrates the decomposed third message and a fourth message into a fifth message ([0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”, wherein a fourth message can be a message decomposed from the collectively transferred commit control message carrying the third message or can be from another received commit control message among the plurality of commit control messages received), and 
transfers the integrated fifth message to the another information processing device ([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system (~plurality of nodes including the another information processing device)”), 
 	wherein the processor is further configured to receive a message integration instruction controlling processing of a plurality of messages transmitted by a service of the information processing device ([0034], “transaction processing system (~processing system comprises a processor) to collectively transmit multiple commit control messages for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”, wherein the program running on the processor provides an instruction to collectively transmit multiple commit control messages (~message integration instruction)); 
 	determine whether to integrate the received message based on the message integration instruction ([0034], “transaction processing system to collectively transmit multiple commit control messages for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”, wherein determining whether to collectively transmit multiple commit control messages is based on the instruction provided by the program running on the processor); 
 	transmit an integrated message as the first message when the determining determines to integrate the received message ([0034], “transaction processing system to collectively transmit multiple commit control messages for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”), 
([0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”); and 
 	transmit a normal message based on the received message when the determining determines not to integrate the received message ([0077], “at the TM of each node, the transmission buffer management unit 3446 starts time monitoring when a first commit control message (~a single normal message) is stored in the transmission buffer 348 for a certain node. Here, when a certain period of time has elapsed, the transmission buffer managing unit collectively transmits all the commit control messages stored in the transmission buffer to the node”, wherein if the certain period of time elapses with just the first commit control (~single normal message) stored, just one first commit control message (~single normal message) is transmitted; [0075], “TM 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception of the commit control message between the TM and the other TM”, wherein based on the frequency of transmission being very high (~compared to reception), just one commit control message (~single normal message) can be transmitted (~high frequency transmission (~compared to reception) empties the buffer very fast before the buffer can fill up); [0063]).  

 	Regarding claim 3, Mitsunobu teaches the information processing device of claim 1, wherein when a plurality of first services that use the first message are provided in the message control system, the processor determines, as a transmission destination of the first message, a second service having a communication path to two or more services among the plurality of first services ([0058], “transmission processing unit determines the destination node of the message (904)”; [0034], “transaction processing system to collectively transmit multiple commit control messages for a plurality of TBR  (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”).
 	
 	Regarding claim 6, Mitsunobu teaches the information processing device  ([0018], “transaction processing system of an individual node generally has means for processing the TBR (~transaction branch processed by a transaction processing system of an individual node)”) of claim 5, 
([0051], “GTR (~a global transaction defined by an AP (~application program)) identifier 34824 (~destination service identifier) indicates a GTR (~a global transaction defined by an AP (~application program)) to which the TBR (~transaction branch processed by a transaction processing system of an individual node) of the destination to which the commit control message is to be transmitted belongs. The TBR (~transaction branch processed by a transaction processing system of an individual node) identifier 34826 indicates the TBR (~transaction branch processed by a transaction processing system of an individual node) of the destination to which the commit control message is to be sent. In this embodiment, the TBR (~transaction branch processed by a transaction processing system of an individual node) is uniquely identified in the distributed transaction processing system of the present embodiment by the combination of the GTR identifier and the TBR (~transaction branch processed by a transaction processing system of an individual node) identifier”; [0075], “TM 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception of the commit control message between the TM and the other TM”; [0064], “transmitted and received collectively between the 2 nodes”; [0030], “collectively sending a message as a message to a transaction (~service) processing system of an individual node to a node”).  

([0018], “transaction processing system of an individual node generally has means for processing the TBR (~transaction branch processed by a transaction processing system of an individual node)”) of claim 1, 
 	wherein the perform transmission and reception of messages includes determining whether to decompose a received message for at least one of processing by a service of the information processing device and integration with another received message ([0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively, it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR (~transaction branch processed by a transaction processing system of an individual node)”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”).  

 	Regarding claim 8, Mitsunobu teaches the information processing device ([0018], “transaction processing system of an individual node generally has means for processing the TBR (~transaction branch processed by a transaction processing system of an individual node)”) of claim 1, 
([0063], “communication system 35 temporarily stores messages that are transmitted and received between the 2 TBR (~transaction branch processed by a transaction processing system of an individual node) processing processes and collectively transmits a plurality of messages”, wherein the previously received message can be still stored within the temporary period; [0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively, it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR (~transaction branch processed by a transaction processing system of an individual node)”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”); and 
storing a received message for integration with a following received message when the previously received message is not stored in the memory ([0063], “communication system 35 temporarily stores messages that are transmitted and received between the 2 TBR (~transaction branch processed by a transaction processing system of an individual node) processing processes and collectively transmits a plurality of messages”, wherein the previously received message can be not stored in the memory since the storing is temporary; [0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively, it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR (~transaction branch processed by a transaction processing system of an individual node)”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”).

 	Regarding claim 9, Mitsunobu teaches a message control system ([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”) comprising: 
a plurality of information processing devices respectively associated with a plurality of services that coordinate with each other via transmission and reception of messages in the messages control system ([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”), 
([0018], “transaction processing system of an individual node generally has means for processing the TBR (~transaction branch processed by a transaction processing system of an individual node)”); and 
a control device including a second processor configured to cause a first information processing device among the plurality of information processing devices ([0018], “transaction processing system of an individual node generally has means for processing the TBR (~transaction branch processed by a transaction processing system of an individual node)”) to:  
integrate a plurality of messages into a first message, based on relationships between message transmission and message reception caused by the plurality of services ([0075], “TM (~transaction processing system including a TBR (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception (~relationships between message transmissions and message receptions) of the commit control message between the TM (~transaction processing system including a TBR  (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) and the other TM (~transaction processing system including a TBR (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers)”; [0064], “transmitted and received collectively between the 2 nodes”; [0030], “collectively sending a message as a message to a transaction (~service) processing system of an individual node to a node”; [0039], “between node A 21 and node C 3, a commit control message for each pair of TBR (~transaction branch processed by a transaction processing system of an individual node) 161, TBR 162, TBR161, TBR 163, TBR 166, and TBR 167 may be transmitted and received collectively”, wherein each transaction branch can process plurality of transactions (~services); [0064], “commit control messages for multiple TBR, i.e., commit control messages that a plurality of TBR processing processes can be transmitted and received collectively between the 2 nodes”; [0047], “TM of node A 320 attempts to send a commit control message to node B 322, node C 324, and node D 326, there will be a transmit buffer for node B, a transmit buffer for node C, and a transmit buffer for node D at the TM of node A”; [0046], “TBR processing unit has a plurality of TBR processing processes 3402”; [0040], TBR161, TBR162, TBR163, and a TBR166, TBR167 belong to different GTR (~global transaction); [0017], “plurality of messages exist at different nodes and each of them transmits / receives a message to / from each other via the communication control system of its own node”), and 
transmit the first message to a second information processing device among the plurality of information processing devices ([0034], “transaction processing system to collectively transmit multiple commit control messages (~including the first message) for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node (~another information processing device) can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively, it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR (~transaction branch processed by a transaction processing system of an individual node)”), 
wherein the first processor of the first information processing device is configured to ([0018], “transaction processing system of an individual node generally has means for processing the TBR (~transaction branch processed by a transaction processing system of an individual node)”): 
transmit the first message to the second information processing device according to an instruction from the control device ([0034], “transaction processing system to collectively transmit multiple commit control messages (~including the first message) for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node (~another information processing device) can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively, it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR (~transaction branch processed by a transaction processing system of an individual node)”), 
receive a second message integrated by a third information processing device among the plurality of information processing devices ([0035], “in a distributed transaction processing system, a transaction processing system of an individual node (~another information processing device) can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively (~receive a second message), it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR (~transaction branch processed by a transaction processing system of an individual node)”; [0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes (~plurality of information processing devices) of a transaction processing system”), and 
decompose the received second message into messages including a third message ([0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively (~received second message), it can decompose into a plurality of original commitment control messages (~decompose the received second message into messages including a third message), and each commitment control message can perform processing according to the commitment control message concerned about the target TBR (~transaction branch processed by a transaction processing system of an individual node)”), and 
integrate the decomposed third message and a fourth message into a fifth message ([0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”, wherein a fourth message can be a message decomposed from the collectively transferred commit control message carrying the third message or can be from another received commit control message among the plurality of commit control messages received), and 
([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system (~plurality of nodes including the another information processing device)”), 
 	wherein the processor is further configured to receive a message integration instruction controlling processing of a plurality of messages transmitted by a service of the information processing device ([0034], “transaction processing system (~processing system comprises a processor) to collectively transmit multiple commit control messages for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”, wherein the program running on the processor provides an instruction to collectively transmit multiple commit control messages (~message integration instruction)); 
 	determine whether to integrate the received message based on the message integration instruction ([0034], “transaction processing system to collectively transmit multiple commit control messages for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”, wherein determining whether to collectively transmit multiple commit control messages is based on the instruction provided by the program running on the processor); 
 	transmit an integrated message as the first message when the determining determines to integrate the received message ([0034], “transaction processing system to collectively transmit multiple commit control messages for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”), 
 	the integrated message including the received message and a sixth message ([0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”); and 
([0077], “at the TM of each node, the transmission buffer management unit 3446 starts time monitoring when a first commit control message (~a single normal message) is stored in the transmission buffer 348 for a certain node. Here, when a certain period of time has elapsed, the transmission buffer managing unit collectively transmits all the commit control messages stored in the transmission buffer to the node”, wherein if the certain period of time elapses with just the first commit control (~single normal message) stored, just one first commit control message (~single normal message) is transmitted; [0075], “TM 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception of the commit control message between the TM and the other TM”, wherein based on the frequency of transmission being very high (~compared to reception), just one commit control message (~single normal message) can be transmitted (~high frequency transmission (~compared to reception) empties the buffer very fast before the buffer can fill up); [0063]).  

 	Regarding claim 11, Mitsunobu teaches the message control system ([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”) of claim 9, 
([0058], “transmission processing unit determines the destination node of the message (904)”; [0034], “transaction processing system to collectively transmit multiple commit control messages for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”).

 	Regarding claim 13, Mitsunobu teaches the message control system ([0075], “TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception of the commit control message between the TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) and the other TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers)”) of claim 9, 
 		wherein the control device ([0075], “TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception of the commit control message between the TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) and the other TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers)”; Applicant’s specification states in par. 64, “message processing device 1 is an example of an information processing device. The message managing device 2 is an example of a control device”, wherein the control device (~message managing device 210 of Fig. 1) and the message information processing device (~message processing device 110a of Fig. 1) both have the same hardware configuration of Fig. 2) is further configured to:  
 		receive respective communication specifications from the plurality of information processing devices respectively associated with the plurality of services ([0051], “GTR (~a global transaction defined by an AP (~application program)) identifier 34824 (~service identifier reads on specification as stated in application’s specification par. 113, “FIG. 11 illustrates the table exemplifying communication specifications”, wherein FIG. 11 includes “SERVICE ID”) indicates a GTR (~a global transaction defined by an AP (~application program)) to which the TBR (~transaction branch processed by a transaction processing system of an individual node) of the destination to which the commit control message is to be transmitted belongs. The TBR (~transaction branch processed by a transaction processing system of an individual node) identifier 34826 indicates the TBR (~transaction branch processed by a transaction processing system of an individual node) of the destination to which the commit control message is to be sent. In this embodiment, the TBR (~transaction branch processed by a transaction processing system of an individual node) is uniquely identified in the distributed transaction processing system of the present embodiment by the combination of the GTR identifier and the TBR (~transaction branch processed by a transaction processing system of an individual node) identifier”; [0075], “TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception of the commit control message between the TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) and the other TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers)”; [0064], “transmitted and received collectively between the 2 nodes”; [0030], “collectively sending a message as a message to a transaction (~service) processing system of an individual node to a node”); and 
generate at least one message integration instruction that is transmitted to the first information processing device to control the integration of messages transmitted by a respective service of the first information processing device ([0034], “transaction processing system (~processing system comprises a processor) to collectively transmit multiple commit control messages for a plurality of TBR to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”, wherein the program running on the processor provides an instruction to collectively transmit multiple commit control messages (~message integration instruction)).  

 	Regarding claim 14, Mitsunobu teaches the message control system ([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”) of claim 13, 
wherein the at least one message integration instruction includes at least one of a destination service identifier, a data identifier, an integration destination data identifier, and an integration data identifier ([0051], “GTR (~a global transaction defined by an AP (~application program)) identifier 34824 (~destination service identifier) indicates a GTR (~a global transaction defined by an AP (~application program)) to which the TBR (~transaction branch processed by a transaction processing system of an individual node) of the destination to which the commit control message is to be transmitted belongs. The TBR (~transaction branch processed by a transaction processing system of an individual node) identifier 34826 indicates the TBR (~transaction branch processed by a transaction processing system of an individual node) of the destination to which the commit control message is to be sent. In this embodiment, the TBR (~transaction branch processed by a transaction processing system of an individual node) is uniquely identified in the distributed transaction processing system of the present embodiment by the combination of the GTR (~a global transaction defined by an AP (~application program)) identifier and the TBR (~transaction branch processed by a transaction processing system of an individual node) identifier”; [0075], “TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception of the commit control message between the TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) and the other TM (~transaction processing system including a TBR processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers)”; [0064], “transmitted and received collectively between the 2 nodes”; [0030], “collectively sending a message as a message to a transaction (~service) processing system of an individual node to a node”).  

 	Regarding claim 15, Mitsunobu teaches the message control system ([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”) of claim 9, 
wherein the first processor of the first information processing device is further configured to determine whether to decompose a received message for at least one of processing by a service of the first information processing device and integration with another received message ([0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively, it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”).  

([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”) of claim 9, 
wherein the integrate a plurality of messages into a first message that is performed by the first information processing device ([0075], “TM (~transaction processing system including a TBR (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception of the commit control message between the TM (~transaction processing system including a TBR (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) and the other TM (~transaction processing system including a TBR (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers)”; [0064], “transmitted and received collectively between the 2 nodes”; [0030], “collectively sending a message as a message to a transaction (~service) processing system of an individual node to a node”) includes:  
([0063], “communication system 35 temporarily stores messages that are transmitted and received between the 2 TBR processing processes and collectively transmits a plurality of messages”, wherein the previously received message can be still stored within the temporary period; [0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively, it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”); and 
storing a received message for integration with a following received message when the previously received message is not stored in the first information processing device ([0063], “communication system 35 temporarily stores messages that are transmitted and received between the 2 TBR processing processes and collectively transmits a plurality of messages”, wherein the previously received message can be still stored within the temporary period; [0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively, it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”).  

Regarding claim 17, Mitsunobu teaches a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process ([0017], “programs which transmit and receive a plurality of messages exist at different nodes and each of them transmits / receives a message to / from each other via the communication control system of its own node”; [0028], “distributed transaction processing system of the present invention includes means for storing the commit control message for the node in the commit control message for the node when the commit control message to be transmitted to the other node is generated in the transaction processing system of the individual node”) comprising: 
performing transmission and reception of messages via which a plurality of services coordinate with each other in a message control system ([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”); 
integrating a plurality of messages into a first message, based on relationships between message transmission and message reception caused by the plurality of ([0075], “TM (~transaction processing system including a TBR (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception (~relationships between message transmissions and message receptions) of the commit control message between the TM (~transaction processing system including a TBR  (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers) and the other TM (~transaction processing system including a TBR (~transaction branch processed by a transaction processing system of an individual node) processing unit, a reception management unit, a transmission management unit, and a plurality of transmission buffers)”; [0064], “transmitted and received collectively between the 2 nodes”; [0030], “collectively sending a message as a message to a transaction (~service) processing system of an individual node to a node”; [0039], “between node A 21 and node C 3, a commit control message for each pair of TBR (~transaction branch processed by a transaction processing system of an individual node) 161, TBR 162, TBR161, TBR 163, TBR 166, and TBR 167 may be transmitted and received collectively”, wherein each transaction branch can process plurality of transactions (~services); [0064], “commit control messages for multiple TBR, i.e., commit control messages that a plurality of TBR processing processes can be transmitted and received collectively between the 2 nodes”; [0047], “TM of node A 320 attempts to send a commit control message to node B 322, node C 324, and node D 326, there will be a transmit buffer for node B, a transmit buffer for node C, and a transmit buffer for node D at the TM of node A”; [0046], “TBR processing unit has a plurality of TBR processing processes 3402”; [0040], TBR161, TBR162, TBR163, and a TBR166, TBR167 belong to different GTR (~global transaction); [0017], “plurality of messages exist at different nodes and each of them transmits / receives a message to / from each other via the communication control system of its own node”) and 
transmitting the first message to another information processing device in the message control system ([0034], “transaction processing system to collectively transmit multiple commit control messages (~including the first message) for a plurality of TBR to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node (~another information processing device) can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively, it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR”);  
([0035], “in a distributed transaction processing system, a transaction processing system of an individual node (~another information processing device) can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0036], “If a plurality of commitment control messages collectively transmitted by the above are received collectively (~receive a second message), it can decompose into a plurality of original commitment control messages, and each commitment control message can perform processing according to the commitment control message concerned about the target TBR (~transaction branch processed by a transaction processing system of an individual node)”);  	integrating the decomposed third message and a fourth message into a fifth message ([0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”, wherein a fourth message can be a message decomposed from the collectively transferred commit control message carrying the third message or can be from another received commit control message among the plurality of commit control messages received), and 
([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system (~plurality of nodes including the another information processing device)”)
 	receive a message integration instruction controlling processing of a plurality of messages transmitted by a service of the information processing device ([0034], “transaction processing system (~processing system comprises a processor) to collectively transmit multiple commit control messages for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”, wherein the program running on the processor provides an instruction to collectively transmit multiple commit control messages (~message integration instruction)); 
 	determining whether to integrate the received message based on the message integration instruction ([0034], “transaction processing system to collectively transmit multiple commit control messages for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”, wherein determining whether to collectively transmit multiple commit control messages is based on the instruction provided by the program running on the processor); 
 	transmitting an integrated message as the first message when the determining determines to integrate the received message ([0034], “transaction processing system to collectively transmit multiple commit control messages for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”), 
 	the integrated message including the received message and a sixth message ([0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”; [0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”); and 
([0077], “at the TM of each node, the transmission buffer management unit 3446 starts time monitoring when a first commit control message (~a single normal message) is stored in the transmission buffer 348 for a certain node. Here, when a certain period of time has elapsed, the transmission buffer managing unit collectively transmits all the commit control messages stored in the transmission buffer to the node”, wherein if the certain period of time elapses with just the first commit control (~single normal message) stored, just one first commit control message (~single normal message) is transmitted; [0075], “TM 34 of each node may determine the number of commit control messages to be transmitted and received collectively depending on the frequency of transmission and reception of the commit control message between the TM and the other TM”, wherein based on the frequency of transmission being very high (~compared to reception), just one commit control message (~single normal message) can be transmitted (~high frequency transmission (~compared to reception) empties the buffer very fast before the buffer can fill up); [0063]).  

 	Regarding claim 19, Mitsunobu teaches the non-transitory, computer-readable recording medium ([0028], “distributed transaction processing system of the present invention includes means for storing the commit control message for the node in the commit control message for the node when the commit control message to be transmitted to the other node is generated in the transaction processing system of the individual node”; [0017], “programs which transmit and receive a plurality of messages exist at different nodes and each of them transmits / receives a message to / from each other via the communication control system of its own node”) of claim 17, the process further comprising: 
when a plurality of first services that use the first message are provided in the message control system, determining, as a transmission destination of the first message, a second service having a communication path to two or more services among the plurality of first services ([0058], “transmission processing unit determines the destination node of the message (904)”; [0034], “transaction processing system to collectively transmit multiple commit control messages for a plurality of TBR (~transaction branch processed by a transaction processing system of an individual node) to the transaction processing system of another node”; [0035], “in a distributed transaction processing system, a transaction processing system of an individual node can combine a plurality of commit control messages into a single message, and can collectively transfer the plurality of commit control messages to and from the communication control system”).

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 2, 4, 10, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsunobu in view of Shinji (“Distributed Data Processing System, Distributed Data Processing Method and Distributed Data Processing Program”, NEC Corp., JP2010097489A, pub. date 4-30-2010).


	Regarding claim 2, Mitsunobu teaches the information processing device ([0018], “transaction processing system of an individual node generally has means for processing the TBR (~transaction branch processed by a transaction processing system of an individual node)”) of claim 1. 
 	Mitsunobu does not explicitly teach wherein when a first service is added to the message control system, the processor changes a transmission destination of the first message to reduce a number of times communication is executed between the plurality of services.
 	However, Shinji teaches wherein when a first service is added to a message control system, a processor changes a transmission destination of a first message to ([0027], “distributed data processing system according to the present invention determines the destination of the processing and the destination of the data allocation from a plurality of available nodes so that communication resources of the data input / output can be efficiently utilized when allocating the processing to the distributed data or arranging the input / output data of the distributed processing”, wherein the communication resources is efficiently utilized when the number of communication resource utilization is reduced).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinji with the teaching of Mitsunobu in order to efficiently utilize communication resources (Shinji [0027]) and reduce power consumption. 

	Regarding claim 4, Mitsunobu teaches the information processing device ([0018], “transaction processing system of an individual node generally has means for processing the TBR (~transaction branch processed by a transaction processing system of an individual node)”) of claim 1. 
 	Mitsunobu does not explicitly teach wherein when a plurality of communication paths for transmitting the first message exist, the processor determines, as a transmission destination of the first message, a service coupled to a communication path having a shortest path length among the plurality of communication paths.  
However, Shinji teaches wherein when a plurality of communication paths for transmitting a first message exist, a processor determines, as a transmission ([0018], “distributed processing system estimates proximity based on an address, it is difficult to introduce the distributed processing system into a system in which an address system has already been determined … although usually some physical proximity is reflected, the address system is determined for each organization and dynamically changed in consideration of security”, wherein physical proximity is reflected means based on shortest path length).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinji with the teaching of Mitsunobu in order to increase throughput and minimizing resource utilization time by reducing communication delays.

	Regarding claim 10, Mitsunobu teaches the message control system ([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”) of claim 9.
	Mitsunobu does not explicitly teach wherein when a first service is added to the message control system, the first processor changes a transmission destination of the first message to reduce a number of times communication is executed between the plurality of services.
However, Shinji teaches wherein when a first service is added to a message control system, a first processor changes a transmission destination of a first message ([0027], “distributed data processing system according to the present invention determines the destination of the processing and the destination of the data allocation from a plurality of available nodes so that communication resources of the data input / output can be efficiently utilized when allocating the processing to the distributed data or arranging the input / output data of the distributed processing”, wherein the communication resources is efficiently utilized when the number of communication resource utilization (~number of times communication is executed) is reduced).   
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinji with the teaching of Mitsunobu in order to efficiently utilize communication resources (Shinji [0027]) and reduce power consumption. 

	Regarding claim 12, Mitsunobu teaches the message control system ([0009], “a transaction processing system of a node generally transmits and receives a commit control message to and from a plurality of nodes of a transaction processing system”) of claim 9. 
Mitsunobu does not explicitly teach wherein when a plurality of communication paths for transmitting the first message exist, the processor determines, as a transmission destination of the first message, a service coupled to a communication path having a shortest path length among the plurality of communication paths.  
([0018], “distributed processing system estimates proximity based on an address, it is difficult to introduce the distributed processing system into a system in which an address system has already been determined … although usually some physical proximity is reflected, the address system is determined for each organization and dynamically changed in consideration of security”, wherein physical proximity is reflected means based on shortest path length).  
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinji with the teaching of Mitsunobu in order to increase throughput and minimizing resource utilization time by reducing communication delays.

	Regarding claim 18, Mitsunobu teaches the non-transitory, computer-readable recording medium ([0028], “distributed transaction processing system of the present invention includes means for storing the commit control message for the node in the commit control message for the node when the commit control message to be transmitted to the other node is generated in the transaction processing system of the individual node”; [0017], “programs which transmit and receive a plurality of messages exist at different nodes and each of them transmits / receives a message to / from each other via the communication control system of its own node”) of claim 17.
Mitsunobu does not explicitly teach the process further comprising: when a first service is added to the message control system, changing a transmission destination of the first message to reduce a number of times communication is executed between the plurality of services.  
However, Shinji teaches a process further comprising: when a first service is added to a message control system, changing a transmission destination of a first message to reduce a number of times communication is executed between a plurality of services ([0027], “distributed data processing system according to the present invention determines the destination of the processing and the destination of the data allocation from a plurality of available nodes so that communication resources of the data input / output can be efficiently utilized when allocating the processing to the distributed data or arranging the input / output data of the distributed processing”, wherein the communication resources is efficiently utilized when the number of communication resource utilization (~number of times communication is executed) is reduced).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shinji with the teaching of Mitsunobu in order to efficiently utilize communication resources (Shinji [0027]) and reduce power consumption. 

([0028], “distributed transaction processing system of the present invention includes means for storing the commit control message for the node in the commit control message for the node when the commit control message to be transmitted to the other node is generated in the transaction processing system of the individual node”; [0017], “programs which transmit and receive a plurality of messages exist at different nodes and each of them transmits / receives a message to / from each other via the communication control system of its own node”) of claim 17. 
Mitsunobu does not explicitly teach that the process further comprising: when a plurality of communication paths for transmitting the first message exist, determining, as a transmission destination of the first message, a service coupled to a communication path having a shortest path length among the plurality of communication paths.  
However, Shinji teaches the process further comprising: when a plurality of communication paths for transmitting the first message exist, determining, as a transmission destination of the first message, a service coupled to a communication path having a shortest path length among the plurality of communication paths ([0018], “distributed processing system estimates proximity based on an address, it is difficult to introduce the distributed processing system into a system in which an address system has already been determined … although usually some physical proximity is reflected, the address system is determined for each organization and dynamically changed in consideration of security”, wherein physical proximity is reflected means based on shortest path length).
.

Conclusion

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643